Citation Nr: 1442905	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  06-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability. 

2.  Entitlement to a rating in excess of 10 percent for a left knee disability. 

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1991 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The matter has since been transferred to the Wichita, Kansas RO.

The Board denied these claims in December 2008, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2009, the Court remanded the claims for higher disability ratings for further consideration and adjudication, pursuant to a Joint Motion for Remand (JMR) filed by the parties.  In response, the Board remanded these claims in February 2011 for additional development.  That development has occurred and the claims have returned to the Board for further consideration.

The Veteran's claim for a TDIU requires additional development, and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's right and left knee disabilities each manifest as moderate disabling. 


CONCLUSION OF LAW

The criteria have been met for a 20 percent rating for the right knee and for a 20 percent rating for the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes
(DCs) 5257, 5258, 5260, 5261, 5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information needed to substantiate her claims in an April 2005 letter.  She has not alleged any notice deficiency during the adjudication of her claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA also requires VA to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's service treatment records (STRs) and post-service medical records have been obtained and associated with the claims file.  She had VA compensation examinations to assess the severity of her right and left knee disabilities in July 2005, August 2008, and August 2013.  The Veteran has alleged the August 2008 examination is inadequate.  While it has some deficiencies, the Board finds that it, considered in conjunction with all of the other evidence of record, is adequate for adjudicatory purposes.  The updated August 2013 examination included a review of the claims folder and the Veteran's relevant history, as well as a thorough examination.  The resulting report is therefore found to be adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

The Board notes an error on the August 2013 VA examination report.  It indicates the Veteran has degenerative joint disease (DJD) of the right knee; however, the impression of the attached X-ray results is normal, and the examiner specified that no degenerative changes were seen.  After considering the evidence, the Board does not find it necessary to remand the report for clarification.  None of her X-rays or other evidence from the relevant time period show arthritis of the right knee, and the Board finds it was a typographical error.  
 
It appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file.  Neither she nor her attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.


Entitlement to an Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes (DCs) identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  Pyramiding, the evaluation of the same disability under various diagnoses, is prohibited.  38 C.F.R. § 4.14 (2013).

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When evaluating musculoskeletal system disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's medical history, diagnosis, and demonstrated symptomatology.  

The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran's right and left knee disabilities are each currently rated as 10 percent disabling under DC 5262, which applies to impairment of the tibia and fibula.  Malunion of these bones, with either slight, moderate, or marked knee or ankle disability, results in a 10 percent, 20 percent, or 30 percent rating, respectively.  When there is nonunion of the tibia and fibula with loose motion requiring a brace, then a 40 percent rating is applied.  38 C.F.R. § 4.71a, DC 5262.  

The record reflects that she has frequently complained of pain, weakness, instability, and swelling of her knees, and asserted that they "give out."  She asserts that she has difficulty climbing the stairs, sitting in the same position and standing for prolonged periods, and crossing her legs.  For the reasons that follow, the Board finds that the Veteran is entitled to a 20 percent disability rating for each knee, under DC 5262, due to moderate disability.

The Veteran has objectively shown instability of the right knee only, at the July 2005 VA examination.  The Board therefore considered rating her right knee under DC 5257, which pertains to other impairments of the knee involving recurrent subluxation and lateral instability.  Under the applicable criteria, a 10 percent, 20 percent, or 30 percent rating is warranted for slight, moderate, or severe disability, respectively.  38 C.F.R. § 4.71a, DC 5257.  A separate rating under DC 5257 is not warranted, however, because lateral instability is not shown to be a chronic symptom.  Indeed, a November 2007 VA treatment record did not show any laxity.  At the August 2008 VA examination, the examiner noted she complained of instability, but found no objective evidence of this symptom.  The most recent VA examination in August 2013 similarly did not show instability.  

The record contains an MRI, taken in July 2006, that shows a tear in the right meniscus, and degeneration in both the left and right.  The Board considered application of DC 5258, which pertains to dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  If these criteria are met, a 20 percent disability rating is warranted.  38 C.F.R. § 4.71a, DC 5258.  The Board does not find that separate ratings under this DC are warranted.  Although the Veteran frequently complains of pain and swelling, she has not complained of locking; further, locking has never been objectively identified.  In June 2006, she complained of feeling a "catching" sensation, and there was effusion and pain in the knees.  However, the results of the McMurray test (a diagnostic test used to diagnose tears in the meniscus) were equivocal.  In September 2006, she showed pain on the McMurray test, but the results were negative.  The results were negative again in November 2007 and at the August 2013 VA examination.
 
The record shows the Veteran has limited motion.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limited flexion of the leg is addressed under DC 5260, and a 0 percent disability rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when limited to 45 degrees; a 20 percent rating is assigned when limited to 30 degrees; and, a 30 percent rating is assigned when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Limited extension is covered by DC 5261.  Under these criteria, a 0 percent disability rating is assigned for extension limited to 5 degrees; a 10 percent rating is assigned for extension to 10 degrees; a 20 percent rating is assigned for 15 degrees; a 30 percent rating is assigned for 20 degrees; a 40 percent rating is assigned for 30 degrees; and, a 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The Board does not find that ratings under DCs 5260 or 5261 are warranted.  The Veteran's worst range of motion measurements were taken during the August 2008 VA examination, where her right knee showed flexion to 110 degrees and extension to 3 degrees, and her left knee showed flexion to 105 degrees and extension to 0 degrees.  These ranges were not further reduced after repetitions and these measurements exceed that which must be shown to be assigned a 0 percent rating.  The VA examiner noted her major functional impact after repetitions was fatigue and a lack of endurance.   

The Veteran's major complaint throughout the pendency of these claims is that she suffers from functional loss due to pain, fatigability, incoordination, and weakness.  These factors must be considered pursuant to DeLuca, supra, as well as under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In regard to functional loss due to pain, there is no evidence that her range of motion has ever been reduced to 45 degrees of flexion or 10 degrees of extension, despite having painful motion throughout.  As mentioned above, pain itself does not constitute functional loss.  Mitchell, supra.  

Although her symptoms do not warrant application of separate ratings under any of the diagnostic codes discussed above, her symptoms have clearly increased in severity.  The Board finds that the Veteran's symptoms are productive of moderate, but not marked, disability under DC 5262, and that a 20 percent rating is warranted for each knee, for the entire period under consideration.  Fenderson, supra; Kent, supra.  In so finding, the Board considered the July 2005 objective evidence of instability, including her long-standing complaints that her knees give out, and also the July 2006 MRI results showing a tear in the right meniscus and degeneration in both knees' menisci.  Although not significantly affecting her range of motion, pain is one of her major symptoms.  She has had swelling of the joints.  She has complained of weakness.  In November 2011, her muscle strength had been reduced; however, it was normal at the August 2013 VA examination.  X-rays taken in July 2005, November 2011, and August 2013 were normal.  Regardless, the July 2005 VA examiner found the Veteran's symptoms to have a mild to moderate effect on her life, and the August 2008 VA examiner opined that her symptoms caused moderate impairment.  The August 2013 VA examiner opined that she could not stand for prolonged periods of time, but was unable to confirm that she was also unable to be sedentary for prolonged periods of time.  In sum, although the objective evidence is mixed, the Board finds that each knee is moderately disabled. 

The Board considered whether a 30 percent rating under DC 5262 was warranted under the facts of this case, but finds that a 20 percent rating more closely approximates the level of her disability.  She has not been shown to have marked disability.  As noted above, the objective evidence confirming the presence of her symptoms is mixed.  She has always had ranges of motion that significantly exceed that which is needed for minimum ratings.  Although her disability causes difficulty in climbing the stairs, or sitting and standing for prolonged periods, the evidence does not show that her disability precludes these activities.  

The record does not suggest that the Veteran has ankylosis or genu recurvatum, or that her semilunar cartilage has been removed, therefore DCs 5256, 5259, and 5263 are not for application. 
  
Extraschedular Consideration

The Board has considered whether the claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  In exceptional situations where the rating criteria is inadequate to describe the disability, it may be appropriate to refer the case for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board is precluded by regulation from assigning extraschedular ratings in the first instance. 

Determining entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

The Board finds that referral for extraschedular consideration is not warranted in this case. The Veteran's reported symptoms of pain, weakness, instability, and limited motion are contemplated by the rating criteria, as discussed above.  She has asserted that her knee disabilities prevent her from doing activities, as she avoids most activity during flare ups.  She has difficulty walking and using the stairs, and cannot sit or stand for prolonged periods of time.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing, which the Board took into account when considering her claims for higher ratings.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  The Board finds that the schedular criteria reasonably describes the Veteran's disability picture.  As the evidence does not support the existence of any unusual symptoms that are not contemplated by the schedule, referral for extraschedular consideration is not warranted.

ORDER

A 20 percent disability rating for a right knee disability is granted.

A 20 percent disability rating for a right knee disability is granted.


REMAND

The Veteran alleges that her right and left knee disabilities preclude her from obtaining and maintaining substantial gainful employment.  Medical opinions have been obtained that agree she is unable to perform duties that require extending standing, lifting, and squatting, but have not addressed sedentary positions.  Upon remand, a medical opinion regarding her ability to perform sedentary work must be obtained.

Additionally, she must be given another chance to submit evidence regarding her employment over the years, as well as relevant education and training.

Accordingly, the case is REMANDED for the following action:
	
1.  Make arrangements to obtain the Veteran's updated treatment records, dated from May 2013.

2.  Ask the Veteran again to complete 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Upon receipt of the additional records, schedule the Veteran for an appropriate examination of the right and left knees.  After reviewing the claims files, the examiner is asked to conduct a complete examination and to take a detailed history from the Veteran regarding the troubles her knees have given her in regard to employment.  The examiner is especially asked to comment on the Veteran's ability to remain in a seated position for extended periods of time, and whether she is physically capable of sedentary work.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


